USDC IN/ND case 2:20-cv-00153-TLS-JPK document 14 filed 03/31/21 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

 TWIANNA JOHNSON,

                 Plaintiff,

                         v.                               CAUSE NO. 2:20-CV-153-TLS-JPK

 FORD MOTOR COMPANY
 HEADQUARTERS, DANIEL SCHULTZ,
 DANIEL ALLEN, JAMES V.
 SHAUGNESSEY, KEVIN HASSELLOF,
 and JEFFREY SLONE,

                 Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on a Motion to Dismiss Plaintiff’s Complaint [ECF No.

8], filed by Defendants Daniel Schultz, Daniel Allen, James V. Shaugnessey, and Kevin

Hassellof, and a Motion to Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) for

Lack of Subject Matter Jurisdiction [ECF No. 13], filed by Ford Motor Company Headquarters.

For the reasons set forth below, the motions are granted.

       The Plaintiff filed her Pro Se Complaint [ECF No. 1] alleging injuries and damages

associated with the purchase and service of a Ford automobile. The Plaintiff’s Complaint is on

the Court’s form “Complaint for a Civil Case.” Compl. 1, ECF No. 1. In Section II, which is

labeled “Basis for Jurisdiction” and asks: “What is the basis for federal court jurisdiction,” the

Plaintiff represents that her claim has federal question jurisdiction. Id. at 3. The Plaintiff’s claim

is based on Indiana Code § 24-5-13, the Motor Vehicle Protection chapter of the Indiana Code.

Id. The Plaintiff does not allege any claims based on federal law. Id.
USDC IN/ND case 2:20-cv-00153-TLS-JPK document 14 filed 03/31/21 page 2 of 2


       Federal courts are courts of limited jurisdiction. “To proceed in federal court, Plaintiffs

therefore have the burden to establish subject matter jurisdiction, which is ordinarily

accomplished through federal question jurisdiction under 28 U.S.C. § 1331 or diversity

jurisdiction under 28 U.S.C. § 1332.” Matlock v. Davis, 1:20-CV-267, 2020 WL 4604584, at *2

(N.D. Ind. Aug. 11, 2020). A district court has federal question jurisdiction over “all civil actions

arising under the Constitution, laws, or treaties of the United States,” 28 U.S.C. § 1331, and it

has diversity jurisdiction over civil actions where the parties are diverse and “the matter in

controversy exceeds the sum or value of $75,000,” 28 U.S.C. § 1332; see also Matlock, 2020

WL 4604584, at *2.

       As previously explained, the Plaintiff’s cause of action is based on Indiana state law, not

the Constitution, laws, or treaties of the United States. As such, the Court does not have federal

question jurisdiction over this matter. Additionally, the Plaintiff does not claim the parties are,

and they do not appear to be, diverse. See Compl. 2, 3. Based on the contents of the Complaint,

the Court concludes that it does not have subject matter jurisdiction over this matter. Therefore,

it must be dismissed.

       For these reasons, the Court GRANTS the Motion to Dismiss Plaintiff’s Complaint [ECF

No. 8] and the Motion to Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) for

Lack of Subject Matter Jurisdiction [ECF No. 13], and DISMISSES the Plaintiff’s Pro Se

Complaint [ECF No. 1] without prejudice.

       SO ORDERED on March 31, 2021.

                                               s/ Theresa L. Springmann
                                               JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  2
